Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.		Applicant's arguments filed on 09/24/2021 have been fully considered but they are not persuasive. 
On page 9 of applicant’s remarks , applicant argues that, “With regard to independent Claim 1, the rejection alleges that Xie elements 540 and S45 in FIG, 5 teaches “receiving components of transformed domain image data) processing the components of transformed domain image data for an artificial intelligence task based on one or more gating flags...” The Applicant note that the Examiner is considering FIG. 5 in isolation and has not considered the written description of FIG. 5 or any other part of the Xie reference”.
Examiner respectfully disagrees with applicant, elements 540 and 545 in FIG, 5 of Xie teaches for receiving components of transformed domain image data (see RGB image 570 converted to YUV image 572, which followed by DCT transformation 545 and quantize 550 for quantize 
Further applicant’s representative on pages 9-10,  rewriting the paragraphs  [0015] and [0035] of Xie, and states “those skilled in the art appreciate that Xie teaches determining RGB-to-YUV conversion weights optimized DNN’s color sensitivity in the RGB domain. Zie further teaches converting RGB images to YUV images, using the optimized RGB-to-YUYV conversion weights, for transmission from the gateway 120 to the cloud/edge 130, where the YUV images are decoded back into RGB images for processing by the RGB trained DNN. Accordingly, Xie does not teach or suggest “processing the components of transformed domain image data for an artificial intelligence task based on one or more gating flags...” as recited in Claim 1. Applicant notes that Lee teaches transforming native domain image data into latent variable Z using a neural network. Therefore, nothing in Lee changes the teaching of Xie. Accordingly, neither Xie, Lee nor the combination thereof teach or suggest “. Processing the components of 
Examiner respectfully disagrees with applicant, Xie teaches for receiving components of transformed domain image data ( see RGB image 570 converted to YUV image 572, which followed by DCT transformation 545 and quantize 550 for quantize spectrum image 576, followed by entropy encoding 555, this clearly teaches the claimed limitations, which corresponds to [0044]-[0046], further Xie does not explicitly teach wherein, processing the components of transformed domain image data for an artificial intelligence task based on one or more gating flags. However in the same field of endeavor lee teaches the above limitation (See fig. 7 , see [0117]-[0146] Lee discloses and fairly suggest wherein determining the relative importance of the components of the transformed domain image data includes gating the components of the transformed domain image data to turn on select ones of the components of tire transformed domain image data for input to a Deep Neural Network (DNN) to determine the relative importance of the component of the transformed domain, image data.

On page 11 of applicant’s remarks, applicant argues with regard to claims 6-8, that Applicant respectfully submits that independent Claim 1 is patentable over Xie and Lee. Wang is cited as teaching “wherein the components of transformed domain image data includes components of frequency domain image data, components of Fourier Transform (FT) image data, components of Discrete Cosine Transform (DCT) image data, components of Wavelet Transform image data, components of Discrete Wavelet Transform (DWT) image data, components of Hadamard transform image data, or components of Walsh transform image data.” Thus, Wang does not add anything to the teachings of Xie and Lee with reference to Claim 1. In particular, neither Xie, Lee nor Wang teach or suggest “... processing the components of transformed domain image data for an artificial intelligence task based on one or more gating flags...” Applicant therefore respectfully submits that Claims 6-8 are patentable over Xie and Lee in view of Wang based upon their dependency.
Examiner respectfully disagrees with applicant, Wang teaches the limitation of claim 6, (see [0042], see Walsh transform).

Further based on applicant’s amendment the rejections of claims 12 and 14-15 has been withdrawn.
Further Examiner maintains the rejections of claims 1-3, 6-11 and 13.
Claim Rejections - 35 USC § 112
2.		The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 recites the limitation "The important components" in 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
3.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US Publication 2021/0035331 A1) in view of Lee et al. (US Publication 2020/0351509 Al).
Regarding claim 1, Xie provides for receiving components- of transformed domain image data (See fig. 5, see elements 540 and 545 where it teaches an RGB conversion to YUV, and then a DCT transformation is performed on the YUV image); processing the components of transformed domain image data for an artificial intelligence task based on 
Regarding claim 2, Xie does not provide provides for, wherein the one or more gating flags are based on one; or more factors including availability of one or more computational, resources for processing the components of the transformed domain image data for the artificial intelligence task. lee teaches the above limitation ( Fig.9 see electronic device 900 and processing unit 910, see “[0152] The processing unit 910 may be a semiconductor device for executing processing instructions stored in the memory 930 or the storage 940. For example, the processing unit 910 may be at least one hardware processor”). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teaching of Lee with the system and method of Xie, for generation of a reconstructed image may be performed 
higher-ranking index may include information that is more important for the reconstruction of an image. See [0109] and [0131] of Lee.
Regarding claim 3, Xie does not provide provides for, wherein the Important components of the transformed domain image data are more likely to be used than less important components of the transformed domain image data, based on the one or more gating flags. Lee teaches the above limitation (see [0131] of Lee see “a component having a higher- ranking index may include information that is more important for the reconstruction of an image”). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teaching of Lee with the system and method of Xie, for generation of a reconstructed image may be performed using only some high-ranking components, among the multiple components of the latent variable, wherein a component having a higher-ranking index may include information that is more important for the reconstruction of an image. See [0109] and [0131] of Lee.

Regarding claims 10-11, see the rejections of claims 2-3 respectively. They recite similar limitations as claim 10-11. Hence they are similarly analyzed and rejected.
Regarding claim 13, Xie provide provides for, wherein the one or more processors comprise one or more central processing units (CPUs), one or more cores of one or more central processing units (CPUs), one or more graphics processing units (GPUs), one or more cores of one or more graphics processing units (GPUs), one or more vector processors, or one or more memory processing units ( see [0059], see “a "processor" may be at least one of a central processing unit (CPU), a semiconductor-based microprocessor, a graphics processing unit (GPU), a field-programmable gate array (FPGA) configured to retrieve and execute instructions, other .
Claim Rejections - 35 USC § 103
4.		Claims 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US Publication 2021/0035331 A1) in view of Lee et al. (US Publication 2020/0351509 Al), further in view of Wang et al. (US Publication 2012/0170838 A1).
Regarding claim 6, Xie as modified by Lee does provide for , wherein the components of transformed domain image data includes components of frequency domain image data, components of Fourier Transform (FT) image data, components of Discrete Cosine Transform. (DCT) image data, components of Wavelet Transform image data, components of Discrete Wavelet Transform (DWT) image data, and components of Hadamard transform image data, or components of Walsh transform image data. However in the same field of endeavor Wang teaches the above limitation (see [0042], see Walsh transform). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to incorporate the teaching of Wang with the system and method of Xie as modified by Lee, in order to calculate the DC and AC 
Regarding claim 7, Xie provides for, wherein the components of transformed domain image data comprises components of encoded YCbGr color space image data (see Fig.5 see RGB to YUV conversion).
Regarding claim 8, Xie provides for, wherein receiving components of transformed domain image data includes; receiving RGB color space image data; converting the RGB color space image data to YCbCr color space image data; and encoding the YCbCr color space image data into components of Discrete Cosine Transform (DCT) YCbCr image data ( see Fig.5 and [0036)).
Allowable Subject Matter
5.		Claims 16-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reasons for allowance were given, in prior office action, which was mailed on 06/02/2021
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Objected Claims
Claims 4-5,12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Objection
The following is an examiner’s statement of reasons for allowance: the prior arts of Xie et al (hereinafterXie)(US Publication 2021/0035331 A1) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 

/ALI BAYAT/Primary Examiner,
 Art Unit 2664